PER CURIAM.
Appellant was charged by information with delivery of heroin in violation of Fla.Stat. § 893.13, and after a jury trial, was found guilty as charged. The jury was instructed on “sale,” rather than “delivery,” and a final judgment was entered finding appellant guilty of sale of heroin. This appeal challenges, among other matters, the validity of the final judgment. Inasmuch as the evidence was sufficient to sustain a conviction of either sale or delivery and since the trial court in its instructions to the jury defined the word “sale” in terms that necessarily included a “delivery” for purposes of § 893.13, we find no reversible error. However, the judgment should be corrected to conform to the body of the information.
We have considered the other points raised by appellant and find them to be without merit. The judgment is therefore affirmed, but the cause is remanded for correction of the final judgment in accordance with this opinion.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.